Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
Status of Claims
	Claims 1-16 are pending.  Claims 11-13 are rejoined.  Claims 1-16 are under examination.  
This application is in condition for allowance except for the following formal matters provided below. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Election/Restrictions
Claims 1-10 and 14-16 are allowable. The restriction requirement of claims 11-13, as set forth in the Office action mailed on 08/02/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of claims 11-13 is withdrawn.  Claims 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Comments
	The examiner has considered applicant’s affidavit filed on 2/23/2021 that were filed with a request for continuation.  This response refers back to the claim set from 06/10/2020.  The examiner notes that sorbitol provided in instantly claimed amounts provide for better film coating results than with amounts that were utilized in the teachings of Chantranukul (about 50% wt sorbitol in relation to the fluidized hydroxypropyl starch).  Thus, the teachings of Chantranukul (the closest prior art) do not provide for the instantly claimed invention as the applicant has demonstrated the criticality of the claimed range for sorbitol.  
	Below are formal matters with a focus on the applicant’s rejoined claims.    
	The examiner left a message with James Corcoran to either amend or cancel the withdrawn claims, but did not receive a response.  However, applicant can make the corrections in an amended claim set in order to finalize the claims for allowance.  

	The sorbitol is these compositions is present at between 5% and 40% by dry weight in relation to the dry weight of the fluidized hydroxypropyl starch.   
	Claim 2 is read as the “a corn and/or legume starch”  is a fluidized hydroxypropyl corn and/or legume starch.  Claim 16 is read as the “pea starch” is a fluidized hydroxypropyl pea starch”.  The limitation after the “is” in claims 2 and 16 is further defining the starch component that is to be fluidized and hydroxypropylated.  

Informalities in the Claims
Objections to Withdrawn Claims
	Claim 11 is objected to for the recitation of “as defined in one or another of claims 8 to 10” because “another” may also refer to a combination of the claims, which can be considered as another option.  See MPEP 608.01(n) –sections on multiply dependent claims.  A suggested change is to say “as defined in any one of clams 8 to 10”.  
Claim 11 is objected to for missing an “and” between “of solid forms” and “-  a step b) of drying” in the claim.
	Claim 12 is objected to for missing an “and” between “of solid forms” and “-  a step b) of drying” in the claim.  
	Claim 13 is objected to for being a multiply dependent claim that is dependent on another multiply dependent claim (claim 11). “A multiple dependent claim shall not serve as a basis for any other multiple dependent claim”.  It is suggested to either amend claim 11 to be dependent on only one claim or to amend claim 13 to only be dependent on one claim.  

Other informalities to be addressed:
	Applicant also needs to amend claims 11-12 to remove the recitation of “preferentially concomitant” as it would be unclear if the limitation after “preferentially” must be met or if it is optional.  Applicant may consider the wording of “a step b) of drying the solid forms concomitant with step a’) to produce film-coated solid forms.” Or “a step b) of drying the solid forms during or after step a’) to produce film-coated solid forms.”  
	In claim 13, Applicant needs to either delete the limitations containing “in particular” in the claim so that the claim ends with “of between 30 and 60 C”.   “In particular” provides for a broad and narrow situation in this claim.  
Conclusion
	Claims 1-10 and 14-16 are allowable.  Claims 11-13 are objected to as containing informalities.  Claims 11-13 require correction of informalities.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK V STEVENS/Primary Examiner, Art Unit 1613